DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 9,914,562. Although the claims at issue are not identical, they are not patentably distinct from each other because the both claim a film sidewall, a mesh sidewall with a portion, a reinforcing strip and an identical horizontal axis.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hershku (US 2004/0032992) in view of Yu et al . (US 2014/0212068).
Regarding claim 1, Hershku discloses a bag comprising: a mesh side wall, a film side wall (2), and a reinforcing strip of film (7); wherein (a) the mesh side wall is directly sealed to opposing side edges of the film side wall (Fig. 1); (b) the reinforcing strip of film is directly sealed to an upper portion of the mesh side wall and to the opposing side edges of the film side wall (Fig. 1); (c) the film side wall has a bottom extension, which is monolithic with the film side wall, extending upwardly and directly sealed along a lateral extent of a bottom portion of the mesh side wall (Fig. 3); (d) the film side wall is non-coplanar with a portion of the bottom extension; (e) another portion of the bottom extension is non-coplanar with the mesh side wall (Fig. 3). Hershku does not disclose the bottom as claimed. 
Yu, which is drawn to a bag, discloses (f) a horizontal axis intersects the bottom portion of the film side wall and three portions of the bottom extension (Fig. 4); (g) the horizontal axis is orthogonal to a plane including a portion of the film side wall; and (h) a bottom extension includes first, second, and third lateral portions, the first and second lateral portions are directly sealed to each other but not to the third lateral portion, and the third lateral portion directly seals to the bottom portion of the film side wall. See Figs. 1-4. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the bottom edge of Hershku be angled, as disclosed by Yu, in order to create a stable bottom that allows the bag to stand upright. 
Regarding claim 2, Hershku discloses a bag comprising: a mesh side wall, a film side wall, and a reinforcing strip of film; wherein (a) the mesh side wall is directly sealed to opposing side edges of the film side wall; (b) the reinforcing strip of film is directly sealed to an upper portion of the mesh side wall and to the opposing side edges of the film side wall; (c) the film side wall has a bottom extension, which is monolithic with the film side wall, extending upwardly and directly sealed along a lateral extent of a bottom portion of the mesh side wall. See Above; and Figs. 1-3. Hershku does not disclose the bottom as claimed. 
Yu, which is drawn to a bag, discloses (d) a horizontal axis that intersects a bottom portion of the film side wall and three portions of the bottom extension; and (e) a film side wall that includes a bottom edge orthogonal to side edges of the film side wall, and the bottom edge couples to the side edges of the film side wall via angled edges that are not orthogonal with either the bottom edge or the side edges of the film side wall. See Figs. 1-4. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the bottom edge of Hershku be angled, as disclosed by Yu, in order to create a stable bottom that allows the bag to stand upright.
Regarding claim 3, Hershku discloses a bag comprising: a mesh side wall, a film side wall, and a reinforcing strip of film; wherein (a) the mesh side wall is directly sealed to opposing side edges of the film side wall; (b) the reinforcing strip of film is directly sealed to an upper portion of the mesh side wall and to the opposing side edges of the film side wall; (c) the mesh side wall has a bottom extension, which is monolithic with the mesh side wall, extending upwardly and directly sealed along a lateral extent of a bottom portion of the film side wall. See Above; and Figs. 1-3. Hershku does not disclose the bottom as claimed.  
Yu, which is drawn to a bag, discloses (d) a horizontal axis that intersects the bottom portion of a side wall and three portions of a bottom extension; and (e) the side wall includes a bottom edge orthogonal to the side edges of the mesh side wall, and the bottom edge couples to the side edges of the mesh side wall via angled edges that are not orthogonal with either the bottom edge or the side edges of the mesh side wall. See Figs. 1-4. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the bottom edge of Hershku be angled, as disclosed by Yu, in order to create a stable bottom that allows the bag to stand upright.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734